Millek, President,

{dissenting):

I can not concur in the decision of the Court. Prior legislation and the legal principles applicable are all opposed to the construction given the statute. The insertion in the act of 1905 of the words “including district road taxes,” and “The word taxes shall be construed to include district road taxes as well as all other taxes for county purposes, ” did but declare the law as existing prior to the declaration, which only made plainer its meaning, and no more necessary for any other purpose than the insertion of the words “including the probable expenditure for county purposes” after the words “all county debts and liabilities payable during the year” in the forepart of the same section. “A declaratory statute is one which is passed in order to put an end to doubt as to what is the common law or the meaning of another statute, and which declares what it is and ever has been.” 23 Am. & Eng. Enc. Law, Orig. Ed., 143; 1 Bl. Com. 86. The maximum limitation of the Constitution on county taxation was based on the method of valuation prevailing at the time of its adoption, and, though adequate then, has become wholly inadequate on the basis of values prescribed by recent legislation; hence the necessity for legislative action.
In view of what has been done in enactment and execution of new laws 'of taxation, it is unthinkable that, by the omission in the act of 1907 of the declaratory words in the act of 1905, amending section 29 of chapter 39 of the Code, the legislature intended county authorities should go unrestrained with respect to taxation for roads and bridges except by the maximum of the Constitution, or that a casus omissus has resulted; rather that the legislature, in view of Brannon v. County Court, Neale v. County Court and Dillion v. County Court, has failed to anticipate the action of this Court on the present occasion in attempting to distinguish between a ‘ ‘county debt or liability,” or a levy for “county purposes,” *246and a levy for “district road purposes.” If those cases decided anything, it was that a debt or liability contracted or incurred by county authorities, on account of or for a district, was a county debt or liability. By the Constitution itself it could be nothing else, no other authority except the county court having power to contract such a debt or incur such a liability. Therefore, ex necessitate legis, such debt or liability must be included within the constitutional limitation on incurrence of county indebtedness. If "debts or liabilities incurred for district road purposes be county debts or liabilities-, then by the very words of command of section 29 they must be included in the annual estimate required of “all county debts and liabilities payable during the year,” and recovered by the limitation of thirty-five cents prescribed thereby. As was said by Judge PoeebnbaegeR in Dillon v. County Court, “the cost of the county government is occasioned by exercise of police power lodged in the hands of the county authorities, which includes the establishment and regulation of roads, ways, bridges, public-landings, ferries and mills and other things.” The limitation of the statute is and was plainly intended to be a substitute, under the new conditions created by it, for the constitutional limitation under the old, the Constitution (as held in Dillon v. County Court) having left the subject of limitation, within the maximum there prescribed, under the control of the legislature. It is no answer to this argument to say that in Brannon v. County Court and Neale v. County Court the Court had reference to the limitation on county authorities imposed by the Constitution, that being one thing, the statute another; or that the language of the one differs in some respects from the language of the other. The point here is that the. Court in those cases decided, and decided rightly, in the first case that taxes imposed by the county court for road purposes was a debt or liability to be included with other taxes levied by the county court in determining whether the limitation fixed by the Constitution had been exceeded; in the latter, that a district subscription, for the purposes of limitation upon the county indebtedness fixed thereby is to be regarded as county indebtedness, and to be included therein determining whether the total county indebtedness will exceed the limitation.
*247A levy for district road purposes by the county authorities being then a county debt or liability, the statute commands that it be brought into the annual “estimate of the amount necessary to be levied for the current fiscal year to cover all county debts and liabilities payable during the year,” and hence must of necessity be brought within the limitation of thirty-five cents on the one hundred dollars. Such estimate could not possibly cover “all county debts and liabilities” if it omitted levies for district road purposes.
The argument based on the fact that, while section 23 of chapter 39 imposes the duty, it is left to chapter 43 to prescribe the manner, of keeping in good repair and condition the countjr roads, bridges, etc., is equally unavailing to avoid the statute of limitation. Chapter 46 does the same thing with respect to the poor, section 28 of that chapter requiring the county court to provide therefor in the county levy, which in effect is what section 22 of chapter 43 requires with respect to roads, bridges, etc. I can see nothing in the provisions of section 12 of the same chapter to take the levy for district road purposes out of the class - “county debts and liabilities payable during the year,” nor out of the levy “for county purposes,” to which the limitation applies. Chapter 52 of the Code of Virginia of 1860 (the law of this state until the Code of 1868) likewise made provision in a separate chapter for keeping in good repair and condition the public roads. The Code of 1868 adopted as a whole, under the Constitution of 1863, which provided for separate township or district organization, and carried into sections 39 and 47 of chapter 39, substantially the provisions of chapter 53, Code of Virginia, imposing the duty and providing for the levy; and sections 39 and 47, chapter 39, Code of 1868, relating to the same subject, are, so far as the present question is concerned, substantially sections 23 and 29 of chapter 39 of the present Code as amended. The Code of 1868 for the first time introduced the feature of apportioning the levy for roads, etc., among the townships or districts, in connection with the separate township organizations; but by the Constitution of 1872, and the legislation thereunder, such separate township or district organization was abolished, and the county courts restored to their former jurisdiction in respect to roads and bridges, and most of the matters covered by chapter 49, *248Code, relating to districts, were superseded by various acts of the legislature, and in many instances rendered obsolete by the provisions of the new Constitution, but retained in the Code because not entirely repealed by express legislation. So it is, I think, with reference to the provision in this chapter for the collection by the sheriff of taxes for roads and bridges; because never expressly repealed, the provisions respecting district road taxes are still retained there, along with the provisions respecting district school taxes. The Code of 1860 left no doubt that levies for roads and bridges were levies for county purposes; and by the employment of the same language in the present Code, and the amendments thereto under consideration, as was well said in argument, “county debts and liabilities” and levies “for county purposes” must be regarded as including district road taxes, regardless of the fact that the declaratory words of the act of 1905 are omitted from the act of 1907.
It seems to me that all provisions of the Code relating to the duty of the county courts respecting roads and bridges, and the manner of executing the same, must be read and considered together as a complete’whole, and as relating to the same subject, and as m pari materia. I can not agree that there is legislative intent here to treat road levies and county levies as distinct subjects, nor that the declaratory words of the act of 1905 were necessary to link them together. The declaration of that act, that “the word taxes shall be construed to included ‘district road taxes’ as well as all other taxes for county purposes,”, shows at once that the legislature already regarded district road taxes as “taxes for county purposes;” and, although these words are omitted in the act. of 1907, the section otherwise being as before, I do not see how we can escape the conclusion that district road taxes are to be covered in the annual estimate provided for in section 29,- and limited thereby.
. But, if there was any doubt about this, the duty is upon us to give such construction to the statute, being one of great public interest, as will accomplish the object plainly intended and as will bring it in harmony with the spirit and purposes of the new scheme of taxation of which it is a part.